



Exhibit 10.49
2017 PEPSICO ANNUAL LONG-TERM INCENTIVE AWARD
 
PEPSICO PERFORMANCE STOCK UNITS / LONG-TERM CASH AWARD
TERMS AND CONDITIONS
 
These Terms and Conditions shall constitute an agreement (this “Agreement”),
effective as of March 1, 2017 (the “Grant Date”), by and between PepsiCo, Inc.,
a North Carolina corporation having its principal office at 700 Anderson Hill
Road, Purchase, New York 10577 (“PepsiCo,” and with its divisions and direct and
indirect subsidiaries, the “Company”), and you (the “Participant”).
 
W I T N E S S E T H:
 
WHEREAS, the Board of Directors and shareholders of PepsiCo have approved the
PepsiCo, Inc. Long-Term Incentive Plan (the “Plan”), for the purposes and
subject to the provisions set forth in the Plan; and
 
WHEREAS, pursuant to the authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of PepsiCo (the “Committee”), at a meeting
held on or prior to the Grant Date, duly authorized the grant to the Participant
of PepsiCo performance stock units (“PSUs”) and a long-term cash award (“LTC
Award”) each with a March 1, 2017 Grant Date and in the respective amounts set
forth in the award summary provided to the Participant by the Plan’s service
provider (the “Award Summary”); and
 
WHEREAS, awards granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine.
 
NOW, THEREFORE, it is mutually agreed as follows:
 
A. Terms and Conditions Applicable to PSUs. These terms and conditions shall
apply with respect to the PSUs with a March 1, 2017 Grant Date granted to the
Participant as indicated on the Award Summary.


1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and conditions set forth herein, a
target number of PSUs as indicated on the Award Summary. All PSUs granted
hereunder are intended to be Performance Awards (as defined in the Plan) that
satisfy the conditions for the Performance-Based Exception (as defined in the
Plan) under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).
2. Vesting and Payment. PSUs may only vest while the Participant is actively
employed by the Company. Subject to Paragraphs A.3 and A.4 below, the PSUs
earned in accordance with Paragraph A.3 shall vest on March 1, 2020 (the
“Vesting Date”) and be paid as soon as practicable after such date (the “Payment
Date”). PSUs that become earned and payable shall be settled in shares of
PepsiCo Common Stock, with the Participant receiving one share of PepsiCo Common
Stock for each PSU earned. No fractional shares shall be delivered under this
Agreement, and any fractional share that may be payable shall be rounded to the
nearest whole share. Any amount that the Company may be required to withhold
upon the settlement of PSUs in respect of applicable foreign, federal (including
FICA), state and local taxes, must be paid in full at the time of the issuance
of shares. Unless the Participant makes other arrangements to satisfy this
withholding obligation in accordance with procedures approved by the Company in
its discretion, the Company will withhold shares to satisfy the required
withholding obligation related to the settlement of PSUs.


1



--------------------------------------------------------------------------------





3. Earning and Forfeiture of PSUs.


Subject to the terms and conditions set forth herein, the Participant can earn a
specified number of PSUs with respect to the 2017-2019 three year performance
period (the “Performance Period,” which shall constitute a “Performance Period”
as defined in the Plan), determined based on the achievement of performance
targets established by the Committee. Any portion of the PSU Award that is not
earned in accordance with this Paragraph A.3 shall be forfeited and cancelled.
Subject to the terms and conditions set forth herein, the PSU Award shall be
earned as follows:
(a) One-half of the PSU Award shall be earned based on and subject to the level
of achievement with respect to a Performance Measure selected by the Committee
for the Performance Period pursuant to the performance scale established by the
Committee and communicated to the Participant. The Committee shall determine and
certify the results of the level of achievement of such Performance Measure.
(b) One-half of the PSU Award shall be earned based on and subject to the level
of achievement with respect to a second Performance Measure selected by the
Committee for the Performance Period pursuant to the performance scale
established by the Committee and communicated to the Participant. The Committee
shall determine and certify the results of the level of achievement of such
Performance Measure.
(c) Notwithstanding the achievement of any performance targets established under
Paragraphs A.3(a) and (b) above, for any PSUs to vest or become payable the
Committee must determine that the minimum level of performance established by
the Committee with respect to a third Performance Measure selected by the
Committee for the Performance Period, and communicated to the Participant, has
been met. If the Committee determines that the minimum level of performance has
not been met, then no PSUs held by the Participant shall vest or become payable,
and the PSU Award shall be forfeited and cancelled.


Notwithstanding the level of performance achieved with respect to such
Performance Measure, or the level of performance achieved with respect to the
performance targets established under Paragraphs A.3(a) and (b) above, the
Committee has the discretion to reduce the number of PSUs to be paid. The
Committee’s right to exercise this discretion with respect to the earned portion
of the PSU Award shall continue until the date on which the PSUs are delivered
to the Participant.


Any PSUs that are not earned in accordance with this Paragraph A.3 shall be
forfeited and cancelled. Except in the case of death or Total Disability, the
portion of the PSU Award with respect to which a Participant has satisfied the
performance criteria will be payable in one payment on the Payment Date.
4. Effect of Termination of Employment, Retirement, Death and Total Disability.
(a) Termination of Employment. PSUs may vest and become payable only while the
Participant is actively employed by the Company. Thus, vesting ceases upon the
termination of the Participant’s active employment with the Company. Subject to
subparagraphs 4(b), 4(c) and 4(d), all unvested PSUs shall automatically be
forfeited and cancelled upon the date that the Participant’s active employment
with the Company terminates regardless of whether any such PSUs have previously
been earned in accordance with Paragraph A.3 above. An authorized severance
leave of absence will not be treated as active employment, and, as a result, the
vesting of PSUs will not be extended by any such period.
(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date by reason of the Participant’s Retirement prior to attaining
at least age 62, then a whole number of


2



--------------------------------------------------------------------------------





the PSUs granted hereunder shall vest on the Participant’s last day of active
employment with the Company, with such number determined in proportion to the
Participant’s active service (measured in calendar days) during the period
commencing on the Grant Date and ending on the Vesting Date (the “Vesting
Period”). All PSUs that vest in accordance with the foregoing sentence shall
remain subject to the earning and forfeiture provisions of Paragraphs A.2 and
A.3 (with subparagraphs 3(a) and 3(b) of Paragraph A each being applied to one
half of the PSU Award that vests in accordance with the foregoing sentence and
with subparagraph 3(c) being applied to such vested portion of the PSU Award)
and shall be paid on the original Payment Date.
(c)  Retirement on or After Age 62. If the Participant’s employment terminates
by reason of the Participant’s Retirement after attaining at least age 62, then
the PSUs granted hereunder shall become fully vested on the Participant’s last
day of active employment with the Company. All such vested PSUs shall remain
subject to the earning and forfeiture provisions of Paragraphs A.2 and A.3 (with
subparagraphs 3(a) and 3(b) of Paragraph A each being applied to one half of the
PSU Award that vests in accordance with the foregoing sentence and with
subparagraph 3(c) being applied to such vested portion of the PSU Award) and
shall be paid on the original Payment Date.
(d) Death or Total Disability. If the Participant’s employment terminates by
reason of death or Total Disability, then the target number of PSUs set forth in
the Award Summary shall become fully vested on the Participant’s last day of
active employment with the Company (which, for purposes of Total Disability,
means the effective date of Total Disability), and shall be paid as soon as
practicable following the date of termination.
(e) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity and such transfer is arranged and approved by PepsiCo, the PSUs
shall continue to vest (and their time of payment shall be determined) after
such transfer by treating the Participant’s employment with the Related Entity
as employment with the Company for purposes of this Agreement. All such PSUs
shall remain subject to the earning and forfeiture provisions of Paragraphs A.2
and A.3 and shall be paid on the original Payment Date.
5. No Rights as Shareholder. The Participant shall have no rights as a holder of
PepsiCo Common Stock with respect to the PSUs granted hereunder unless and until
such PSUs have been settled in shares of Common Stock that have been registered
in the Participant’s name as owner.
6. Dividend Equivalents. During the Vesting Period, the Participant shall
accumulate dividend equivalents with respect to the PSUs, which dividend
equivalents shall be paid in cash (without interest) to the Participant only if
and when the applicable PSUs vest and become payable. Dividend equivalents shall
equal the dividends actually paid with respect to PepsiCo Common Stock during
the Vesting Period while (and to the extent) the PSUs remain outstanding and
unpaid. For purposes of determining the dividend equivalents accumulated under
this Paragraph C.5, any Performance Stock Units that become payable hereunder
shall be considered to have been outstanding from the Grant Date. Upon the
forfeiture of PSUs, any accumulated dividend equivalents attributable to such
PSUs shall also be forfeited.
B. Terms and Conditions Applicable to LTC Award. These terms and conditions
shall apply with respect to the LTC Award with a March 1, 2017 Grant Date
granted to the Participant as indicated on the Award Summary.


1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and conditions set forth herein, an LTC
Award in the target amount indicated on the Award Summary. The LTC Award granted
hereunder is intended to be a Performance Award (as defined in the Plan) that
satisfies the conditions for the Performance-Based Exception (as defined in the
Plan) under Code Section 162(m).


3



--------------------------------------------------------------------------------





2. Vesting and Payment. The LTC Award may only vest while the Participant is
actively employed by the Company. Subject to Paragraphs B.3 and B.4 below, the
LTC Award earned in accordance with Paragraph B.3 shall vest on the Vesting Date
and be paid in cash as soon as practicable after such date (the “Payment Date”).
Any amount that the Company may be required to withhold upon the settlement of
the LTC Award in respect of applicable foreign, federal (including FICA), state
and local taxes, must be paid in full at the time of payment. Unless the
Participant makes other arrangements to satisfy this withholding obligation in
accordance with procedures approved by the Company in its discretion, the
Company will withhold a portion of the cash settlement amount of the LTC Award
sufficient to satisfy any related required withholding obligation.
3. Earning and Forfeiture of LTC Award.


(a)The Participant can earn a specified percentage of the target amount of the
LTC Award granted hereunder, equal to the product of (i) the target amount of
the LTC Award set forth in the Award Summary, and (ii) the Relative TSR
Performance Factor.


(b) The Relative TSR Performance Factor shall be determined based on the
percentile ranking of PepsiCo’s total shareholder return for the Performance
Period relative to an index of peer companies selected by the Committee,
calculated in accordance with the method established by the Committee and in
accordance with a performance scale established by the Committee (“Relative
TSR”). The Relative TSR Performance Factor shall be rounded to the second
decimal. The Relative TSR Performance Factor for Relative TSR performance
between the levels identified in the preceding sentence shall be determined by
straight-line interpolation.


(c) Notwithstanding the achievement of the performance target established under
Paragraph B.3 (b) above, no LTC Award shall vest or become payable if Relative
TSR is less than 25th percentile relative to the index of peer companies
selected by the Committee pursuant to Paragraph B.3(b).


(d) Notwithstanding the achievement of the performance target established under
Paragraph B.3 (b) above, no LTC Award shall become payable in excess of the
target amount of the LTC Award unless PepsiCo’s absolute total shareholder
return for the Performance Period is greater than zero.


(e)  In addition, for any LTC Award to vest or become payable the Committee must
determine that the minimum level of performance established by the Committee
with respect to a Performance Measure (as defined in the Plan) selected by the
Committee for the Performance Period, and communicated to the Participant, has
been met. If the Committee determines that the minimum level of performance has
not been met, then no LTC Award held by any such Participant shall vest or
become payable, and such LTC Award shall be forfeited and cancelled.


Notwithstanding the level of performance achieved with respect to such
Performance Measure, the Committee has the discretion to reduce the amount of
the LTC Award earned to reflect the level of performance achieved with respect
to the performance targets established under Paragraphs B.3(b). The Committee’s
right to exercise this discretion with respect to the amount of the LTC Award
earned shall continue until the date on which the LTC Award is paid to the
Participant.
Any LTC Award not earned in accordance with this Paragraph B.3 shall be
forfeited and cancelled. Except in the case of death or Total Disability, the
LTC Award for which a Participant has satisfied the performance criteria will be
payable in one payment on the Payment Date.


4



--------------------------------------------------------------------------------





4. Effect of Termination of Employment, Retirement, Death and Total Disability.
(a) Termination of Employment. The LTC Award may vest and become payable only
while the Participant is actively employed by the Company. Thus, vesting ceases
upon the termination of the Participant’s active employment with the Company.
Subject to subparagraphs 4(b), 4(c) and 4(d), any unvested portion of the LTC
Award shall automatically be forfeited and cancelled upon the date that the
Participant’s active employment with the Company terminates regardless of
whether any portion of such LTC Award has previously been earned in accordance
with Paragraph B.3 above. An authorized severance leave of absence will not be
treated as active employment, and, as a result, the vesting of any LTC Award
will not be extended by any such period.
(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date by reason of the Participant’s Retirement prior to attaining
at least age 62, then a portion of the target LTC Award granted hereunder shall
vest on the Participant’s last day of active employment with the Company, with
such number determined in proportion to the Participant’s active service
(measured in calendar days) during the Vesting Period. Any portion of an LTC
Award that vests in accordance with the foregoing sentence shall remain subject
to the earning and forfeiture provisions of Paragraphs B.2 and B.3 and shall be
paid on the original Payment Date.
(c) Retirement on or After Age 62. If the Participant’s employment terminates by
reason of the Participant’s Retirement after attaining at least age 62, then the
LTC Award granted hereunder shall become fully vested on the Participant’s last
day of active employment with the Company. Any such vested LTC Award shall
remain subject to the earning and forfeiture provisions of Paragraphs B.2 and
B.3 and shall be paid on the original Payment Date.
(d) Death or Total Disability. If the Participant’s employment terminates by
reason of death or Total Disability, then the target amount of the LTC Award set
forth in the Award Summary shall become fully vested on the Participant’s last
day of active employment with the Company (which, for purposes of Total
Disability, means the effective date of Total Disability), and shall be paid as
soon as practicable following the date of termination.
(e) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity and such transfer is arranged and approved by PepsiCo, the LTC
Award shall continue to vest (and the time of payment shall be determined) after
such transfer by treating the Participant’s employment with the Related Entity
as employment with the Company for purposes of this Agreement. Any such LTC
Award shall remain subject to the earning and forfeiture provisions of
Paragraphs B.2 and B.3 and shall be paid on the original Payment Date.
C. Prohibited Conduct. In consideration of the Company disclosing and providing
access to Confidential Information, as more fully described in Paragraph C.2
below, after the date hereof, the grant by the Company of the PSUs and the LTC
Award, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Participant and the Company, intending to be
legally bound, hereby agree as follows.
 
1. Non-Competition and Non-Solicitation. The Participant hereby covenants and
agrees that at all times during his or her employment with the Company and for a
period of twelve months after the termination of the Participant’s employment
with the Company for any reason whatsoever (including a termination due to the
Participant’s Retirement), he or she will not, without the prior written consent
of PepsiCo’s chief human resources officer or chief legal officer, either
directly or indirectly, for himself/herself or on behalf of or in conjunction
with any other person, partnership, corporation or other entity, engage in any
activities prohibited in the following Paragraphs C.1(a) through (c):
 


5



--------------------------------------------------------------------------------





(a) The Participant shall not, in any country in which the Company operates,
accept any employment, assignment, position or responsibility, provide services
in any capacity, or acquire any ownership interest that involves the
Participant’s Participation in an entity that markets, sells, distributes or
produces Covered Products, unless such entity makes retail sales or consumes
Covered Products without in any way competing with the Company;
 
(b) With respect to Covered Products, the Participant shall not directly or
indirectly solicit for competitive business purposes any customer or Prospective
Customer of the Company called on, serviced by, or contacted by the Participant
in any capacity during his or her employment; or
 
(c) The Participant shall not in any way, directly or indirectly (including
through someone else acting on the Participant’s recommendation, suggestion,
identification or advice), solicit any Company employee to leave the Company’s
employment or to accept any position with any other entity.
 
Notwithstanding anything in this Paragraph C.1, the Participant shall not be
considered to be in violation of Paragraph C.1(a) solely by reason of owning,
directly or indirectly, up to five percent (5%) in the aggregate of any class of
securities of any publicly traded corporation engaged in the prohibited
activities described in Paragraph C.1(a).


2. Non-Disclosure. In order to assist the Participant with his or her duties,
the Company shall continue to provide the Participant with access to
confidential and proprietary operational information and other confidential
information that is either information not known by actual or potential
competitors, customers and third parties of the Company or is proprietary
information of the Company (“Confidential Information”). Such Confidential
Information shall include all non-public information the Participant acquired as
a result of his or her positions with the Company. Examples of such Confidential
Information include, without limitation, non-public information about the
Company’s customers, suppliers, distributors and potential acquisition targets;
its business operations, structure and methods of operation; its product lines,
formulae and pricing; its processes, machines and inventions; its research and
know-how; its production techniques; its financial data; its advertising and
promotional ideas and strategy; information maintained in its computer systems;
devices, processes, compilations of information and records; and its plans and
strategies.  The Participant agrees that such Confidential Information remains
confidential even if committed to the Participant’s memory.  The Participant
agrees, during the term of his or her employment and at all times thereafter,
not to use, divulge, or furnish or make accessible to any third party, company,
corporation or other organization (including but not limited to, customers or
competitors of the Company), without the Company’s prior written consent, any
Confidential Information of the Company, except as necessary in his or her
position with the Company.  Nothing in this Agreement, the Plan, any other Award
made under the Plan or in any other confidentiality provision to which the
Participant may be subject as a result of the Participant’s employment with the
Company shall prohibit the Participant from, without notice to the Company,
communicating with government agencies, providing information to government
agencies, participating in government agency investigations, filing a complaint
with government agencies, or testifying in government agency proceedings
concerning any possible legal violations or from receiving any monetary award
for information provided to a government agency.  The Company nonetheless
asserts and does not waive its attorney-client privilege over any information
appropriately protected by the privilege. Further, pursuant to the Defend Trade
Secrets Act: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the


6



--------------------------------------------------------------------------------





attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”
 
3. Return of Confidential Information and Company Property. The Participant
agrees that whenever the Participant’s employment with the Company ends for any
reason, (a) all documents containing or referring to the Company’s Confidential
Information as may be in the Participant’s possession, or over which the
Participant may have control, and all other property of the Company provided to
the Participant by the Company during the course of the Participant’s employment
with the Company will be returned by the Participant to the Company immediately,
with no request being required; and (b) all Company computer and
computer-related equipment and software, and all Company property, files,
records, documents, drawings, specifications, lists, equipment, and similar
items relating to the business of the Company, whether prepared by the
Participant or otherwise, coming into the Participant’s possession or control
during the course of his employment shall remain the exclusive property of the
Company, and shall be delivered by the Participant to the Company immediately,
with no request being required.
 
4. Misconduct. During the term of his or her employment with the Company, the
Participant shall not engage in any of the following acts that are considered to
be contrary to the Company’s best interests: (a) breaching any contract with or
violating any obligation to the Company, including the Company’s Code of
Conduct, Insider Trading Policy or any other written policies of the Company,
(b) unlawfully trading in the securities of PepsiCo or of any other company
based on information gained as a result of his or her employment with the
Company, (c) committing a felony or other serious crime, (d) engaging in any
activity that constitutes gross misconduct in the performance of his or her
employment duties or (e) engaging in any action that constitutes gross
negligence or misconduct and that causes or contributes to the need for an
accounting adjustment to PepsiCo’s financial results.
 
5. Reasonableness of Provisions. The Participant agrees that: (a) the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Paragraph C are
ancillary or a part of; (b) the consideration provided by the Company under this
Agreement is not illusory; (c) the restrictions contained in this Paragraph C
are necessary and reasonable for the protection of the legitimate business
interests and goodwill of the Company; and (d) the consideration given by the
Company under this Agreement, including, without limitation, the provision by
the Company of Confidential Information to the Participant, gives rise to the
Company’s interest in the covenants set forth in this Paragraph C.
 
6. Repayment and Forfeiture. The Participant specifically recognizes and affirms
that each of the covenants contained in Paragraphs C.1 through C.4 of this
Agreement is a material and important term of this Agreement that has induced
the Company to provide for the award of the PSUs and the LTC Award granted
hereunder, the disclosure of Confidential Information referenced herein, and the
other promises made by the Company herein.  The Participant further agrees that
in the event that (i) the Company determines that the Participant has breached
any term of Paragraphs C.1 through C.4 or (ii) all or any part of Paragraph C is
held or found invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction in an action between the Participant and the Company, in
addition to any other remedies at law or in equity the Company may have
available to it, the Company may in its sole discretion:
 
(a)  cancel any unpaid PSUs or any LTC Award granted hereunder; and
 


7



--------------------------------------------------------------------------------





(b)  require the Participant to pay to the Company the value (determined as of
the date paid) of any PSUs and any portion of any LTC Award granted hereunder
that have been paid out.


In addition to the provisions of this Paragraph C.6, the Participant agrees that
he or she will be bound by the terms of any Company compensation clawback policy
applicable to the Participant that the Company may adopt from time to time.
 
7. Equitable Relief. In the event the Company determines that the Participant
has breached or attempted or threatened to breach any term of Paragraph C, in
addition to any other remedies at law or in equity the Company may have
available to it, it is agreed that the Company shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without the necessity of (a) proving
irreparable harm, (b) establishing that monetary damages are inadequate or (c)
posting any bond with respect thereto) against the Participant prohibiting such
breach or attempted or threatened breach by proving only the existence of such
breach or attempted or threatened breach.
8. Extension of Restrictive Period. The Participant agrees that the period
during which the covenants contained in this Paragraph C shall be effective
shall be computed by excluding from such computation any time during which the
Participant is in violation of any provision of Paragraph C.
9. Acknowledgments. The Company and the Participant agree that it was their
intent to enter into a valid and enforceable agreement.  The Participant and the
Company thereby acknowledge the reasonableness of the restrictions set forth in
Paragraph C, including the reasonableness of the geographic area, duration as to
time and scope of activity restrained.  The Participant further acknowledges
that his or her skills are such that he or she can be gainfully employed in
noncompetitive employment and that the agreement not to compete will not prevent
him or her from earning a living.  The Participant agrees that if any covenant
contained in Paragraph C of this Agreement is found by a court of competent
jurisdiction to contain limitations as to time, geographical area, or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographical area, and scope
of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill and other business interests
of the Company and to enforce the covenants as reformed.
10. Provisions Independent. The covenants on the part of the Participant in this
Paragraph C shall be construed as an agreement independent of any other
agreement, including any employee benefit agreement, and independent of any
other provision of this Agreement, and the existence of any claim or cause of
action of the Participant against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.
11. Notification of Subsequent Employer. The Participant agrees that the Company
may notify any person or entity employing the Participant or evidencing an
intention of employing the Participant of the existence and provisions of this
Agreement.
12. Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity as a result of actions by PepsiCo, any reference to “Company” in
this Paragraph C shall be deemed to refer to such Related Entity in addition to
the Company.




8



--------------------------------------------------------------------------------





D. Additional Terms and Conditions.
1. Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of PepsiCo Common Stock by reason of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination
or exchange of shares, spin-off or other similar corporate change the number and
type of shares to which the PSUs held by the Participant relate shall be
adjusted to such extent (if any), determined to be appropriate and equitable by
the Committee.
 
2. Nontransferability. Unless the Committee specifically determines otherwise:
(a) the PSUs and LTC Award are personal to the Participant and (b) neither the
PSUs nor the LTC Award shall be transferable or assignable, other than in the
case of the Participant’s death by will or the laws of descent and distribution,
and any such purported transfer or assignment shall be null and void.
 
3. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:


(a)  “Covered Products” means any product that falls into one or more of the
following categories, so long as the Company is producing, marketing, selling or
licensing such product anywhere in the world: beverages, including without
limitation carbonated soft drinks, tea, water, juice drinks, sports drinks,
coffee drinks, energy drinks and value added dairy drinks; juices and juice
products; dairy products; snacks, including salty snacks, sweet snacks, meat
snacks, granola and cereal bars, and cookies; hot cereals; pancake mixes;
value-added rice products; pancake syrup; value-added pasta products;
ready-to-eat cereals; dry pasta products; or any product or service that the
Participant had reason to know was under development by the Company during the
Participant’s employment with the Company.
 
(b) “Participation” shall be construed broadly to include, without limitation:
(i) serving as a director, officer, employee consultant or contractor with
respect to such a business entity; (ii) providing input, advice, guidance or
suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces.


(c) “Prospective Customer” shall mean any individual or entity of which the
Participant has gained knowledge as a result of the Participant’s employment
with the Company and with which the Participant dealt with or had contact with
during the six (6) months preceding his or her termination of employment with
the Company.


(d) “Related Entity” shall mean any entity (i) as to which PepsiCo directly or
indirectly owns 20% or more, but less than a majority, of the entity’s voting
securities, general partnership interests, or other voting or management rights
at the relevant time and (ii) which the Committee or its delegate deems in its
sole discretion to be a related entity at the relevant time.
  
(e) “Retirement” shall mean (i) early, normal or late retirement as used in the
U.S. pension plan of the Company in which the Participant participates (if any)
and for which the Participant is eligible pursuant to the terms of such plan or
(ii) termination of employment after attaining at least age 55 and completing at
least 10 years of service with the Company (or, if earlier, after attaining at
least age 65 and completing at least five years of service with the Company),
with the number of years of service completed by a Participant subject to clause
(ii) to be calculated in accordance with administrative procedures established
from time to time under the Plan.
 
(f) “Total Disability” shall mean being considered totally disabled under the
PepsiCo Long-Term Disability Program (as amended and restated from time to
time), with such status having resulted in


9



--------------------------------------------------------------------------------





benefit payments from such plan or another Company-sponsored disability plan and
12 months having elapsed since the Participant was so considered to be disabled
from the cause of the current disability. The effective date of a Participant’s
Total Disability shall be the first day that all of the foregoing requirements
are met.
 
4. Notices. Any notice to be given to PepsiCo in connection with the terms of
this Agreement shall be addressed to PepsiCo at 700 Anderson Hill Road,
Purchase, New York 10577, Attention: Senior Vice President, Total Rewards, or
such other address as PepsiCo may hereafter designate to the Participant. Any
such notice shall be deemed to have been duly given when personally delivered,
addressed as aforesaid, or when enclosed in a properly sealed envelope or
wrapper, addressed as aforesaid, and deposited, postage prepaid, with the
federal postal service.
 
5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any assignee or successor in interest to PepsiCo, whether by merger,
consolidation or the sale of all or substantially all of PepsiCo’s assets.
PepsiCo will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PepsiCo expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that PepsiCo would be required to
perform it if no such succession had taken place. This Agreement shall be
binding upon and inure to the benefit of the Participant or his or her legal
representative and any person to whom the PSUs and LTC Award may be transferred
by will or the applicable laws of descent and distribution.
 
6. No Contract of Employment; Agreement’s Survival. This Agreement is not a
contract of employment.  This Agreement does not impose on the Company any
obligation to retain the Participant in its employ and shall not interfere with
the ability of the Company to terminate the Participant’s employment
relationship at any time. This Agreement shall survive the termination of the
Participant’s employment for any reason. If an entity ceases to be a
majority-owned subsidiary of PepsiCo for purposes of Rule 12b-2 of the Exchange
Act or a Related Entity, such cessation shall, for purposes of this Agreement,
be deemed to be a termination of employment with the Company with respect to any
Participant employed by such entity, unless the Committee or its delegate
determines otherwise in its sole discretion.
 
7. Registration, Listing and Qualification of Shares. The Committee may require
that the Participant make such representations and agreements and furnish such
information as the Committee deems appropriate to assure compliance with or
exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.


8. Amendment; Waiver. The terms and conditions of this Agreement may be amended
in writing by the chief human resources officer or chief legal officer of
PepsiCo (or either of their delegates); provided, however, that (i) no such
amendment shall adversely affect the awards granted hereunder without the
Participant’s written consent (except to the extent the Committee reasonably
determines that such amendment is necessary or appropriate to comply with
applicable law, including the provisions of Code Section 409A and the
regulations thereunder pertaining to the deferral of compensation, or the rules
and regulations of any stock exchange on which PepsiCo Common Stock is listed or
quoted); and (ii) the amendment must be permitted under the Plan. The Company’s
failure to insist upon strict compliance with any provision of this Agreement or
failure to exercise, or any delay in exercising, any right, power or remedy
under this Agreement shall not be deemed to be a waiver of such provision or any
such right, power or remedy which the Board (as defined in the Plan), the
Committee or the Company has under this Agreement.


10



--------------------------------------------------------------------------------





 
9. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.
 
10. Plan Terms. The PSUs, the LTC Award and the terms and conditions set forth
herein are subject in all respects to the terms and conditions of the Plan and
any guidelines, policies or regulations which govern administration of the Plan.
The Committee reserves its rights to amend or terminate the Plan at any time
without the consent of the Participant; provided, however, that PSUs and LTC
Awards outstanding under the Plan at the time of such action shall not, without
the Participant’s written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law, including the provisions
of Code Section 409A and the regulations thereunder pertaining to the deferral
of compensation, or the rules and regulations of any stock exchange on which
PepsiCo Common Stock is listed or quoted). All interpretations or determinations
of the Committee or its delegate shall be final, binding and conclusive upon the
Participant (and his or her legal representatives and any recipient of a
transfer of the PSUs or LTC Award permitted by this Agreement) on any question
arising hereunder or under the Plan or other guidelines, policies or regulations
which govern administration of the Plan.
 
11. Participant Acknowledgements. By entering into this Agreement, the
Participant acknowledges and agrees that:
 
(a) the PSUs and the LTC Award will be exclusively governed by the terms of the
Plan, including the right reserved by the Company to amend or cancel the Plan at
any time without the Company incurring liability to the Participant (except for
PSUs and LTC Awards already granted under the Plan);
 
(b) the Participant has been provided a copy of PepsiCo’s Prospectus relating to
the Plan, the PSUs (and the shares covered thereby) and the LTC Award;
 
(c) PSUs and LTC Awards are not a constituent part of the Participant’s salary
and that the Participant is not entitled, under the terms and conditions of
his/her employment, or by accepting or being awarded any PSUs or LTC Awards
pursuant to this Agreement, to require options, performance stock units, cash or
other awards to be granted to him/her in the future under the Plan or any other
plan;
 
(d) upon payment of PSUs or LTC Awards, the Participant will arrange for payment
to the Company an estimated amount to cover employee payroll taxes resulting
from such payment and/or, to the extent necessary, any balance may be withheld
from the Participant’s wages;
 
(e) benefits received under the Plan will be excluded from the calculation of
termination indemnities or other severance payments;


(f) in the event of termination of the Participant’s employment, a severance or
notice period to which the Participant may be entitled under local law and which
follows the date of termination specified in a notice of termination or other
document evidencing the termination of the Participant’s employment will not be
treated as active employment for purposes of this Agreement and, as a result,
vesting of unvested PSUs or LTC Awards will not be extended by any such period;
 
(g) this Agreement will be interpreted and applied so that the PSUs and the LTC
Award, to the extent possible, will not be subject to Code Section 409A. To the
extent such awards are subject to Code


11



--------------------------------------------------------------------------------





Section 409A because of the Participant’s eligibility for Retirement, then
payments limited to the earliest permissible payment date under Code
Section 409A shall be made following a Change in Control only (i) upon a Change
in Control if it qualifies under Code Section 409A(a)(2)(A)(v) (a “409A CIC”),
and (ii) upon a termination of employment if it occurs after a 409A CIC and it
constitutes a Section 409A separation from service (and in this case, the
six-month delay of Code Section 409A(a)(2)(B)(i) shall apply to “specified
employees,” determined under the default rules of Section 409A or such other
rules as apply generally under the Company’s Section 409A plans).
Notwithstanding any other provision of this Agreement, this Agreement will be
modified to the extent the Committee reasonably determines is necessary or
appropriate for such PSUs or LTC Awards to comply with Code Section 409A; and


(h) the non-disclosure provisions set forth in Paragraph C.2. supersede and
replace in their entirety the non-disclosure provisions set forth in the Plan as
in effect on the date hereof, in any agreement evidencing an Award made under
the Plan and in any other Awards made under the Plan.
 
 
12. Right of Set-Off. The Participant agrees, in the event that the Company in
its reasonable judgment determines that the Participant owes the Company any
amount due to any loan, note, obligation or indebtedness, including but not
limited to amounts owed to the Company pursuant to the Company’s tax
equalization program or the Company’s policies with respect to travel and
business expenses, and if the Participant has not satisfied such obligation(s),
then the Company may instruct the plan administrator to withhold and/or sell
shares of PepsiCo Common Stock acquired by the Participant upon settlement of
the PSUs (to the extent such PSUs are not subject to Code Section 409A), or the
Company may deduct funds equal to the amount of such obligation from other funds
due to the Participant from the Company (including with respect to any LTC
Award) to the maximum extent permitted by Code Section 409A.
 
13. Electronic Delivery and Acceptance. The Participant hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  The Participant hereby consents to any and
all procedures that the Company has established or may establish for an
electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.  Participant consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan,
including any program adopted under the Plan.
 
14. Data Privacy. Participant hereby acknowledges and consents to the
collection, use, processing and/or transfer of Personal Data as defined and
described in this Paragraph D.14.  Participant is not obliged to consent,
however a failure to provide consent, or the withdrawal of consent at any time,
may impact Participant’s ability to participate in the Plan.  The Company and/or
Participant’s employer collects and maintains certain personal information about
Participant that may include name, home address and telephone number, date of
birth, social security number or other government or employer-issued
identification number, salary grade, hire data, salary, citizenship, job title,
any shares of PepsiCo Common Stock, or details of all performance stock units,
long-term cash awards or any other entitlement to shares of stock awarded,
cancelled, purchased, vested, or unvested (collectively “Personal Data”).  The
Company may use, process and/or transfer Personal Data amongst themselves to
implement, administer and/or manage Participant’s participation in the Plan. The
Company may further use, process, analyze and/or transfer Personal Data for its
overall administration, management and/or improvement of the Plan and/or to
comply with any applicable laws and regulations. The Company maintains
technical, administrative and physical safeguards designed to protect Personal
Data.  The Company may share and/


12



--------------------------------------------------------------------------------





or transfer Personal Data, in electronic or other format, to third parties
including but not limited to the Plan’s service provider. Such third parties
assist in the implementation, administration and/or management of the Plan or
Participant’s participation in the Plan, for example to facilitate the holding
of shares of stock on Participant’s behalf or to process the Participant’s
election to deposit shares of stock acquired pursuant to the Plan with a broker
or other third party. Third parties retained by the Company may use the Personal
Data as authorized by the Company to provide the requested services. Third
parties may be located throughout the world, including but not limited to the
United States.  Third parties often maintain their own published policies that
describe their privacy and security practices. The Company is not responsible
for the privacy or security practices of any third parties. Participant may
access, review or amend certain Personal Data by contacting the Company and/or
the Plan’s service provider.
 
15. Stock Ownership Guidelines/Share Retention Policy. The Participant agrees as
a condition of this grant that, in the event that the Participant is or becomes
subject to the Company’s Stock Ownership Guidelines and/or Share Retention
Policy, the Participant shall not sell any shares obtained upon settlement of
the PSUs unless such sale complies with the Stock Ownership Guidelines and the
Share Retention Policy as in effect from time to time.
 
16. Governing Law. Notwithstanding the provisions of Paragraphs D.10 and D.11,
this Agreement shall be governed, construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of law rules or
principles.
 
17. Choice of Venue. Notwithstanding the provisions of Paragraphs D.10 and D.11,
any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against the Participant or
the Company only in the courts of the State of New York or, if it has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and the Participant and the Company consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
 
18. Entire Agreement. This Agreement contains all the understanding and
agreements between the Participant and the Company regarding the subject matter
hereof.   


[rest of page intentionally left blank]




13

